DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13 and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN107950538A (“Wu”; see English-language machine translation, 12 pages).
Considering Claim 13 and 14: Wu teaches an example “wettable powder” composition containing ε-polylysine, a sodium salt of lignin sulfonic acid, and four other components.  (Wu, ¶¶ 0026-0027).  Wu teaches that the example composition is diluted with water.  (Id. ¶ 0062).  The aqueous diluted composition of Wu reads on the solution or suspension of claim 13.  The sodium salt of lignin sulfonic acid taught by Wu reads on the derivative of lignin sulfonic acid of claims 13 and 14. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was  1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2020/016730 (“Sawant”).
Considering Claims 1, 13, and 14: Sawant teaches an example composition that contains polylysine, lignin sulfonate, and several other components.  (Sawant, 56, lines 15-26, Example 6).  Sawant teaches that the composition is dispersible in water and reports the dispersibility of the composition as 90%.  (Id.).  
	With respect to claim 1, the examiner recognizes that Sawant is silent as to the concentration of water in the composition.  However, Sawant teaches that it is suitable to formulate the composition as a liquid suspension and teaches examples of liquid suspensions containing a water content of 20 to 30%.  (Id. 57, line 22, to 59, line 29, Examples 9-13).  The amount of water taught by Sawant in these examples falls within the 3 to 95% water content range of claim 1.  Sawant is analogous art because it is directed to the same field of endeavor as the claimed invention, namely aqueous compositions of amino acid derivatives.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the Example 6 composition taught by Sawant at page 56, lines 15-26, to contain between 3 and 95% water, and the motivation to have done so would have been that Sawant teaches generally that it is suitable to formulate the composition as a liquid suspension and presents five specific examples (Example 9-13) where water is used in an amount of between 20 and 30%.
	With respect to claims 1, 13, and 14, the examiner recognize that Sawant does not specify whether the polylysine is ε-polylysine or α-polylysine.  However, in the absence of any teaching on this point by Sawant one of ordinary skill in the art would have a motivation and reasonable expectation of success in using either of these two isomers of polylysine.
Considering Claims 2 and 3: Sawant is silent as to the elasticity and “self-healing” properties recited by claims 2 and 3.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the claimed properties are achieved by a composition having the claimed structure.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the elasticity and “self-healing” ability, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 4 and 5: Sawant is silent as the cation of the lignin sulfonate component used in the composition of Example 6 taught at page 56, lines 15-26.  However, Sawant teaches other example compositions where sulfonated compounds are used in the form of sodium salts (e.g., sodium is the cation in the sodium alkyl naphthalene sulfonates of Examples 5 and 12).  (Sawant, 56, line 7; 58, line 31).  Accordingly, one of ordinary skill would reasonably expect either that the unexpressed cation of the lignin sulfonate of Example 6 is, in fact, sodium or, alternatively, that sodium could be effectively used as a cation in this context.
Considering Claim 7: Sawant does not appear to teach an example where the composition is in the form of a sheet having a thickness of 1 to 10 mm.  However, Sawant teaches generally that the composition can be shaped into granules through a variety of techniques including “spray drying, fluidized bed granulation, extrusion, freeze drying etc.”  (Sawant 50, lines 25-27).  Sawant teaches that these processes may including sieving granules, forming a dough or paste, or making a powder.  (Id. 50, line 29, to 51, line 15).  Sawant further teaches that the final granules have a size of 0.1 to Id. 51, lines 10-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the composition of Sawant in the form of a sheet having the claimed thickness, and the motivation to have done so is that it is obvious to make changes in the size or shape of a material in the course of scaling up or optimizing the production of a product.  See MPEP § 2144.04(IV).  In the present case, one of ordinary skill would have a motivation and reasonable expectation of success in producing a sheet of the sieved granules, paste, or powder of Sawant having the claimed thickness in the course of scaling up or optimizing the production of the composition of Sawant.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 2020/016730 (“Sawant”), as applied to claim 1, and further in view of US 2008/0226565 (“Huybrechts”).
Considering Claim 6: The teachings of Sawant are discussed above with respect to the obviousness rejection of claim 1.  
Sawant is silent as to the molecular weight of the ε-polylysine.  Instead, the reference indicates that the polymers of amino acids used by Sawant are “commercially manufactured and sourced through various companies.”  (Sawant, 12, lines 5-11).  Huybrechts teaches that before the effective filing date of the claimed invention ε-polylysine was commercially available as a polymer having a molecular weight of 4100.    (Huybrechts, ¶ 0091).  This molecular weight value falls within the broad range of claim 6.  Huybrechts is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of commercially available components to use in the composition of the invention.  One of ordinary skill in the art would have had a motivation to use the commercially available ε-polylysine of Huybrechts because it could be purchased and a reasonable expectation that it would be effective because Sawant indicates that commercially available amino acid polymers are used in the composition.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over            US 2014/0005129 (“Gu”).
Considering Claim 13: Gu teaches an example reaction mixture containing a poly-lysine derivative and lignin in the organic solvent dimethylformamide (i.e., DMF).  (Gu, ¶ 0071).  This mixture corresponds to a solution or suspension.
	Gu is silent as to whether the poly-lysine derivative of the example mixture is an ε-polylysine derivative.  Gu is also silent as to whether the generically described lignin of the example mixture is a lignin sulfonic acid or a derivative or salt of a lignin sulfonic acid.  However, Gu teaches that “ε-poly-L-lysine” is a suitable form of polylysine, and this is the only constitutional polylysine isomer taught by Gu.  (Id. ¶ 0029).  Gu further teaches that it is suitable to use lignin from “sulphite” pulping as the lignin.  (Id. ¶ 0034).  One of ordinary skill in the art would reasonably understand that sulphite lignin is lignin sulfonic acid or a salt thereof.  Gu is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin derivative.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ε-polylysine to prepare the poly-lysine derivative in the example reaction mixture, and the motivation to have done so would have been that this is the only constitutional polylysine isomer specifically taught by Gu.  (Id. ¶ 0029).  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have used the “sulphite lignin” of Gu (i.e., a lignin sulfonic acid or salt thereof) in the example reaction mixture, and the motivation to have done so would have been that Gu teaches that this is a suitable type of lignin to use in the composition of Gu.  (Id. ¶ 0034).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over            US 2014/0005129 (“Gu”).
Considering Claim 15: Gu teaches an example reaction mixture containing a poly-lysine derivative and lignin in the organic solvent dimethylformamide (i.e., DMF).  (Gu, ¶ 0071).  The DMF in the reaction mixture of Gu reads on the organic solvent of claim 15.
	Gu is silent as to whether the poly-lysine derivative of the example mixture is an ε-polylysine derivative.  Gu is also silent as to whether the generically described lignin of the example mixture is a lignin sulfonic acid or a derivative or salt of a lignin sulfonic Id. ¶ 0029).  Gu further teaches that it is suitable to use lignin from “sulphite” pulping as the lignin.  (Id. ¶ 0034).  One of ordinary skill in the art would reasonably understand that sulphite lignin is lignin sulfonic acid or a salt thereof.  Gu is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin derivative.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ε-polylysine to prepare the poly-lysine derivative in the example reaction mixture, and the motivation to have done so would have been that this is the only constitutional polylysine isomer specifically taught by Gu.  (Id. ¶ 0029).  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have used the “sulphite lignin” of Gu (i.e., a lignin sulfonic acid or salt thereof) in the example reaction mixture, and the motivation to have done so would have been that Gu teaches that this is a suitable type of lignin to use in the composition of Gu.  (Id. ¶ 0034).
Response to Declaration
The Declaration under 37 C.F.R. § 1.132 dated November 30, 2021, is not sufficient to overcome the rejection of claims 13 and 14 over Wu as set forth in the Office Action dated September 9, 2021, for the following reasons.
The Declaration shows that when a certain amount of ε-polylysine is combined with a certain amount of a particular type of silica and then diluted with a certain amount of water at a certain pH, only 0.15% of the ε-polylysine is present in the supernatant.  There is no nexus between the experiment described in the Declaration and either the example composition taught by Wu at ¶¶ 26-27 and 62 or the claimed composition.
The Declaration does not account for the other components used in the example of Wu.  Further, even if most of the ε-polylysine is absorbed on the silica (or white carbon black), the composition taught by Wu contains every component required by claim 13.  The claim contains an open transitional phrase, and does not exclude materials such as silica from also being present in the claimed “solution or suspension” or the “ionic complex.”  Wu teaches a “solution or suspension” that contains the two components required by claim 13: lignin sulfonic acid and ε-polylysine.  The fact that 
Response to Arguments
Applicant’s arguments in the remarks dated November 30, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 2 and 3 of the remarks, applicant argues that the anticipation rejection of claims 13 and 14 over Wu should be withdrawn in view of the Declaration.  This argument has been fully considered but is not persuasive for the reasons given above with respect to the Declaration.  To the extent that applicant characterizes the composition in Wu in ways not supported by the four corners of the Declaration, the examiner does not find the argument to be persuasive because the characterizations amount to no more than attorney argument unsupported by objective evidence.  Finally, the examiner notes that even if more weight were given to the Declaration and the claim amended to exclude silica from participation in the formation of the claimed ionic complex, the claims would still be obvious over Wu because Declarant admits that 0.15% of the ε-polylysine is not associated with the silica.  This amount of ε-polylysine would be sufficient to meet the claimed ε-polylysine of the claimed ionic complex.
B) At page 3 of the remarks, applicant argues that the obviousness rejection of claim 1 over Sawant should be withdrawn because it would not have been obvious for one of ordinary skill to have added the claimed amount of water to the “water dispersible” composition of Example 6.  In particular, applicant contends that one of skill would not look to water-containing Example 9-13, directed to liquid suspensions, when modifying Example 6 to contain water.  This argument has been fully considered but is not found to be persuasive for three reasons.  First, claim 1 recites an extraordinarily broad range for the amount of water: 3 to 95%.  Thus, addition of nearly any amount of water to the “water dispersible” composition of Example 6 would meet the claim limitation.  Second, the fact that the composition of Example 6 is named “water dispersible” would suggest dispersing of the composition in water.  Third, when deciding how much water to use when dispersing the “water dispersible” composition of Example 6, one of ordinary skill in the art would likely look to the other formulation of Sawant, the 
C) At pages 3-5 of the remarks, applicant argues that the obviousness rejection of claim 13 over Sawant should be withdrawn because Sawant’s Example 6 contains components that would interact with the polylysine (polycarboxylate, benzene sulfonic acid, and bentonite).  This argument has been fully considered but is not found to be persuasive because claim 13 is written with an open transitional phrase.  The claim language does not exclude unclaimed components from either the “solution or suspension” or the “ionic complex.”  Accordingly, it does not matter that Sawant’s example contains other components that might interact with the polylysine.
D) At page 5 of the remarks, applicant argues that the obviousness rejections of claims 13 and 15 over Gu should be withdrawn.  Applicant asserts that “Gu does not mention how the lignin used in . . . Example 1 was prepared, and therefore does not teach specifically using lignin sulfonic acid.”  This argument has been fully considered but is not found to be persuasive.  As indicated above in the rejection of claims 13 and 15 over Gu, Gu teaches that it is suitable to use lignin from “sulphite” pulping.  (Id. ¶ 0034).  One of ordinary skill would understand that “sulphite” or sulfite lignins are lignins produced by sulfite pulping and that such lignins correspond to lignosulfonates, which are equivalent to derivatives or salts of lignin sulfonic acid.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767